1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   RAYMOND CHAD WATKINS                            )   Case No.: 1:18-cv-01096-DAD-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   ORDER GRANTING PLAINTIFF ONE FINAL
13          v.                                       )   OPPORTUNITY TO FILE A SECOND AMENDED
                                                         COMPLAINT WITHIN THIRTY DAYS
14                                                   )
     TUOLUMNE COUNTY JAIL,
                                                     )   [ECF No. 18]
15                  Defendant.                       )
                                                     )
16                                                   )

17          Plaintiff Raymond Chad Watkins is appearing pro se and in forma pauperis in this civil rights

18   action pursuant to 42 U.S.C. § 1983.

19          On October 18, 2018, the undersigned screened Plaintiff’s first amended complaint, and issued

20   Findings and Recommendations recommending dismissal of the action for failure to state a cognizable

21   claim for relief, without further leave to amend. (ECF Nos. 15, 16.) The Findings and

22   Recommendations were served on Plaintiff and contained notice that objections were to be filed within

23   fourteen (14) days. (ECF No. 16.)

24          Currently before the Court is Plaintiff’s motion for leave to file a second amended complaint,

25   filed November 21, 2018. In his motion, Plaintiff submits that he has had the chance to gain advise and

26   believes he can successfully amend the complaint by way of filing a second amended complaint.
27          Given the liberal standard under Rule 15(a) for pro se litigants, the Court will grant Plaintiff one

28   final opportunity to file amend the complaint within thirty days from the date of service of this order.

                                                         1
1    However, Plaintiff is advised that the second amended complaint should be brief, Fed. R. Civ. P. 8(a),

2    but it must state what each named defendant did that led to the deprivation of Plaintiff’s constitutional

3    rights, Iqbal, 556 U.S. at 678-79. Although accepted as true, the “[f]actual allegations must be

4    [sufficient] to raise a right to relief above the speculative level . . . .” Twombly, 550 U.S. at 555 (citations

5    omitted). Further, Plaintiff may not change the nature of this suit by adding new, unrelated claims in

6    his amended complaint. George, 507 F.3d at 607 (no “buckshot” complaints). Finally, Plaintiff is

7    advised that an amended complaint supersedes the original complaint. Lacey v. Maricopa Cnty., 693

8    F.3d 896, 927 (9th Cir. 2012). Therefore, Plaintiff’s amended complaint must be “complete in itself

9    without reference to the prior or superseded pleading.” Local Rule 220.

10            Accordingly, it is HEREBY ORDERED that:

11            1.      Plaintiff’s motion for leave to file a second amended complaint is granted;

12            2.      The Clerk of Court is directed to send Plaintiff a blank copy of an amended civil rights

13   complaint form;

14            3.      Within thirty days from the date of service of this order, Plaintiff shall file a second

15   amended complaint; and

16            4.      The failure to file a second amended complaint will result in the October 18, 2018

17   Findings and Recommendations recommending dismissal for failure to state a cognizable claim being

18   submitted to the assigned District Judge for review.

19
20   IT IS SO ORDERED.

21   Dated:        November 26, 2018
22                                                         UNITED STATES MAGISTRATE JUDGE

23
24
25
26
27
28

                                                            2
